DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 07/26/2022 canceling claims 9, 10, 19 and 20 and amending claims 1-3, 8, 11-13 and 18. Claims 1-8 and 11-18 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Baron on 08/26/2022.
The application has been amended as follows: 

Claims 1, 2, 8, 11, 12 and 18 have been amended to - -

1. (Currently amended) A system comprising: 
a gas turbine engine comprising a low speed spool, a fan driven by the low speed spool, a high speed spool, and a combustor; 
a low spool motor configured to augment rotational power of the low speed spool;
a high spool motor configured to augment rotational power of the high speed spool; and 
a controller configured to cause fuel flow, the controller configured to: 
determine an allocation of a thrust command between commanding fuel flow to the combustor and electric current to the low spool motor based on an operating state of the gas turbine engine and a throttle lever angle; 
control a thrust response of the gas turbine engine to a response profile based on the throttle lever angle using any combination of the low spool motor, the high spool motor, and fuel burn, wherein the response profile defines a relationship between thrust and the throttle lever angle from a thrust level greater than zero and below a thrust level corresponding with an engine start, to a thrust level above an idle thrust level;
control the low spool motor to drive rotation of the low speed spool responsive to the thrust command to produce thrust by the fan while the controller does not command fuel flow to the combustor; and 
control the low spool motor to drive rotation of the low speed spool responsive to the thrust command to produce thrust by the fan during a starting operation, wherein the starting operation includes driving rotation of the high speed spool and initiation of fuel flow and combustion.

2. (Currently amended) The system of claim 1, wherein the controller is further configured to control the low spool motor to achieve a target thrust response with thrust controlled during the starting operation at a power setting lower than a power setting of the idle thrust level.

8. (Currently amended) The system of claim 1, wherein controller is operable to control the low spool motor to drive rotation of the low speed spool responsive to the thrust command at or above the idle thrust level  of the gas turbine engine

11. (Currently amended) A method comprising: 
receiving a thrust command at a controller, the controller configured to cause fuel flow for a gas turbine engine, the gas turbine engine comprising a low speed spool, a fan driven by the low speed spool, a high speed spool, and a combustor; 
determining an allocation of a thrust command between commanding fuel flow to the combustor and electric current to a low spool motor based on an operating state of the gas turbine engine and a throttle lever angle; 
controlling a thrust response of the gas turbine engine to a response profile based on the throttle lever angle using any combination of the low spool motor, a high spool motor configured to augment rotational power of the high speed spool, and fuel burn, wherein the response profile defines a relationship between thrust and the throttle lever angle from a thrust level below a thrust level corresponding with an engine start, to a thrust level above an idle thrust level; 
controlling, by the controller, the low spool motor to drive rotation of the low speed spool responsive to the thrust command to produce thrust by the fan while the controller does not command fuel flow to the combustor, wherein the low spool motor is configured to augment rotational power of the low speed spool; and 4
108947US02 (U421615US2)controlling, by the controller, the low spool motor to drive rotation of the low speed spool responsive to the thrust command to produce thrust by the fan during a starting operation, wherein the starting operation includes driving rotation of the high speed spool and initiation of fuel flow and combustion.

12. (Currently amended) The method of claim 11, further comprising: controlling the low spool motor to achieve a target thrust response with thrust controlled during the starting operation at a power setting lower than a power setting of the idle thrust level.

18. (Currently amended) The method of claim 11, further comprising: controlling the low spool motor to drive rotation of the low speed spool responsive to the thrust command at or above the idle thrust level of the gas turbine engine. - -

Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Gansler (Pub. No. US 2019/0001955 A1) does not teach in combination with the other claim limitations:
In the independent claim 1, a system comprising controlling the low spool motor to drive rotation of the low speed spool responsive to the thrust command to produce thrust by the fan while the controller does not command fuel flow to the combustor; and control the low spool motor to drive rotation of the low speed spool responsive to the thrust command to produce thrust by the fan during a starting operation including driving rotation of the high speed spool and initiation of fuel flow and combustion; a throttle lever angle; and wherein the response profile defines a relationship between thrust and the throttle lever angle from a thrust level below a thrust level corresponding with an engine start to a thrust level above an idle thrust level.
Mackin (Pub. No.: US 2017/0190441 A1) appears to be the closest prior art related to a response profile before the starting the gas turbine engine as discussed in pars. 30 and 31.  However Mackin does not teach the response profile defines a relationship between thrust and the throttle lever angle from a thrust level below a thrust level corresponding with an engine start.  The term “response profile” is interpreted in accordance applicant specification par. 45.  Independent claim 11 is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741